Citation Nr: 0914370	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-07 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (initial) disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from December 1965 to November 1968.  Service in the 
Republic of Vietnam is demonstrated by the record.  The 
Veteran is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

Procedural history

The Veteran's claim of entitlement to service connection for 
PTSD was received in January 2004.  In the September 2004 
rating decision, the RO granted service connection for PTSD 
and assigned a 30 percent disability rating.  The Veteran 
expressed his disagreement with the assigned rating in an 
October 2004 notice of disagreement (NOD).  Following the 
issuance of a February 2005 statement of the case (SOC), 
which confirmed and continued the assigned disability rating, 
the Veteran perfected his appeal by filing a timely 
substantive appeal [VA Form 9] in February 2005.

Additionally received evidence

While this appeal was pending, the Veteran submitted 
additional evidence directly to the Board.  In April 2009, 
the Veteran also submitted a written waiver of local 
consideration of this evidence.  This waiver is contained in 
the Veteran's VA claims file.  See 38 C.F.R. §§ 19.9, 
20.1304(c) (2008). 

Issues not on appeal

The September 2004 rating decision also denied the Veteran's 
claims of entitlement to service connection for Hepatitis C 
and a left wrist disability.  The Veteran disagreed with 
these denials in his October 2004 NOD.  The February 2005 SOC 
continued the RO's denial of service connection as to both 
issues.  As indicated above, the Veteran filed a substantive 
appeal in February 2005; however, he specifically indicated 
his intent to appeal only the issue of entitlement to an 
increased rating for the service-connected PTSD.  Therefore, 
appeals as to the issues of service connection for Hepatitis 
C and left wrist disability have not been perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.202 (2008) [if 
the SOC addressed multiple issues, the substantive appeal 
must either indicate that all issues are being appealed or it 
must specifically identify the issues being appealed].  
Accordingly, said issues are not in appellate status and will 
be discussed no further herein.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [the request for appellate review 
is completed by the claimant's filing of a substantive appeal 
after a SOC is issued by VA].

Additionally, the Board notes that in the August 2004 VA 
examination report, the examiner stated that the Veteran was 
unemployable.  Accordingly, it appears that an informal claim 
of entitlement to total disability based upon individual 
unemployability due to service- connected disabilities (TDIU) 
has been raised.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  To the Board's knowledge, the RO has yet 
to adjudicate this issue.  This matter is referred to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  For the period of the Veteran's appeal, his PTSD is 
manifested by depression, anxiety, chronic sleep impairment, 
paranoia, hypervigilance, irritability, outbursts of anger, 
panic attacks, impairment of memory and concentration, 
disturbances of mood and motivation, suicidal ideation, 
impaired impulse control, difficulty adapting to stressful 
circumstances, and inability to establish and maintain 
effective relationships.  There is no evidence of gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, neglect of personal appearance or 
hygiene, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or own name.

2.  The competent medical evidence does not show that the 
Veteran's service-connected PTSD is so exceptional or unusual 
that referral for extraschedular consideration by a 
designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the Board 
finds that the criteria for an increased disability rating of 
70 percent, and no higher, for the Veteran's PTSD have been 
met for the period of his appeal.  38 U.S.C.A. § 1155 (West 
2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411, 4.7 (2008).

2.  Application of the extraschedular rating provisions is 
not warranted for the Veteran's service-connected PTSD.  38 
C.F.R. § 3.321(b) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased initial 
disability rating for his service-connected PTSD, in excess 
of 30 percent disabling.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated March 2004, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection.  Although the aforementioned VCAA letter did not 
specifically include any information pertaining to the 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO generally informed the Veteran of VA's duty to assist 
him in the development of his claim in the March 2004 letter.  
Specifically, the letter stated that VA would assist the 
Veteran in obtaining relevant records from any Federal 
agency, including those from the military, VA hospitals, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The letter also indicated that a VA examination would be 
scheduled if necessary to make a decision as to the Veteran's 
claim.

The March 2004 letter emphasized:  "You must give us enough 
information about your records so that we can request them 
from the person or agency that has them.  If the holder of 
the records declines to give us the records or asks for a fee 
to provide them, we'll notify you of the problem.  It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  [Emphasis as in original].

The VCAA letter specifically requested, "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know."  This complies with the 
"give us everything you've got" provision formerly contained 
in 38 C.F.R. § 3.159(b) in that it informed the Veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board recognizes that the Veteran was not provided 
Dingess notice.  However in this case, element (1), veteran 
status, is not at issue.  Moreover, elements (2) and (3) are 
not at issue as to this claim, because service connection has 
already been granted for the disability on appeal.  Once 
service connection is granted, the notice requirements of 38 
U.S.C.A. § 5103(a) are satisfied; no further notice is needed 
should the Veteran appeal some aspect of the initial grant of 
service connection.  See Dingess, 19 Vet. App. at 490.  
Concerning element (4), based upon the Veteran's 
representations in multiple evaluation and treatment records 
contained in his VA claims file, as well as, the totality of 
correspondence from the Veteran and his representative, the 
Board concludes that the Veteran and his representative have 
demonstrated sufficient actual knowledge of the evidence 
considered in establishing a disability rating.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Further, with 
respect to element (5), the Board recognizes that 
notification of effective dates is potentially important in 
cases such as this involving an original claim where "staged 
ratings" can be employed.  See generally Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  As is discussed in greater 
detail below, the Board has not staged the Veteran's 
disability rating for PTSD.  The assigned disability rating 
was made effective from the effective date of service 
connection, which is the earliest date that the increased 
rating may be assigned.  [Neither the Veteran nor his 
representative has disagreed with the effective date assigned 
for the grant of service connection for PTSD; and the time 
for doing so has long since expired.  See 38 C.F.R. § 20.302 
(2008); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).]  

Accordingly, it does not appear that another VCAA notice 
letter would lead to the submission of additional evidence.  
See generally Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
[holding that claimant was not prejudiced by RO's failure to 
provide VCAA notice where the claimant, through counsel, 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim].  

Moreover, the Veteran has not alleged that he received 
inadequate VCAA notice.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008), [holding as to 
the notice requirements for downstream earlier effective date 
claims following the grant of service connection: "that 
where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements"].  

The Board is aware of the Court's recent decision in Vazquez-
Flores v. Peake, 
22 Vet. App. 37 (2008) [holding that for an increased-
compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life].  However, relying on the informal guidance from 
the VA Office of the General Counsel and a VA Fast Letter 
issued in June 2008 (Fast Letter 08-16; June 2, 2008), the 
Board finds that the Vazquez-Flores decision does not apply 
to the present case.  According to VA Office of General 
Counsel, because this matter concerns an appeal from an 
initial rating decision VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely NOD with respect 
to the initial rating or effective date assigned following 
the grant of service connection.  

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In the instant case, the Board finds reasonable efforts have 
been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating the claim.  The pertinent evidence of record 
includes the Veteran's statements and service records, as 
well as, VA and private treatment records.  Additionally, the 
Veteran was afforded a VA examination in August 2004.

The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2008).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and declined the option of testifying at a hearing before a 
Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
See 38 C.F.R. § 4.7 (2008).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of a diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2008).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders including PTSD are rated under the same 
criteria in the rating schedule.  Therefore, rating under 
another diagnostic code would not produce a different result.  
Moreover, the Veteran has not requested that another 
diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 9411.

Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 
38 C.F.R. § 4.130 (2008).  The pertinent provisions of 38 
C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.  

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

50 percent:  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2008).

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 81 to 90 reflect absent or minimal 
symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in school work).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing in school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communications or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death.  See 38 C.F.R. § 4.130 (2008) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].



Analysis

The Veteran seeks an increased disability rating in excess of 
30 percent for his service-connected PTSD.

Mittleider concerns

The Veteran's treatment history indicates that he suffers 
from alcohol dependence, dysthymic disorder, and depressive 
disorder, not otherwise specified (NOS), in addition to his 
service connected PTSD.  See VA examination report dated 
August 2004.  

It is now well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).

The medical evidence in the instant case does not 
differentiate between the symptomatology associated with the 
Veteran's PTSD and that resulting from his alcohol abuse, 
dysthymic disorder, or depressive disorder, NOS.  Further, no 
mental health professional has attempted to distinguish 
between said symptomatology.  Accordingly, for the purposes 
of this decision, the Board will attribute all of the 
Veteran's psychiatric symptoms to his service-connected PTSD.

Schedular rating

As indicated above, a 70 percent disability rating is 
warranted when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).

For the reasons expressed immediately below, the Board finds 
that the Veteran's symptoms more appropriately warrant the 
assignment of a 70 percent rating under Diagnostic Code 9411.

With respect to suicidal ideation, in his November 2004 
letter, Dr. Z.J.M. stated that the Veteran has suicidal 
tendencies that "exist intermittently."  Consistently, the 
August 2004 VA examiner noted that the Veteran admitted to 
suicidal plan and intent at least three times in his life, 
the most recent attempt occurred in January 2004.  
Accordingly, the Board finds that suicidal ideation has been 
demonstrated by the medical evidence.

With regard to the Veteran's speech, there is no medical 
evidence that the Veteran experiences intermittently 
illogical, obscure, or irrelevant speech.  Also, the 
Veteran's examination and treatment records do not 
demonstrate evidence of 'obsessional rituals which interfere 
with routine activities.'

It is well-documented in the evaluation reports and treatment 
records that the Veteran experiences depression, exaggerated 
startle response, hypervigilance, and panic attacks.  In his 
November 2004 letter, Dr. Z.J.M. indicated that the Veteran 
experiences "severe bouts of depression," "persistent 
panic attacks," and "significant impairment of mood, 
motivation, and affect."  In an August 2007 letter, Dr. P.K. 
noted that the Veteran's "hypervigilance now borders on 
outright paranoia."  

At the August 2004 VA examination, the Veteran endorsed 
heightened irritability with outbursts of anger.  The Veteran 
reported an incident in 2004 in which someone kicked his 
chair at an Alcoholics Anonymous (AA) meeting and the Veteran 
became "very angry, used profanity, and was threatening to 
[harm] the individual."  In his August 2007 letter, Dr. P.K. 
noted that the Veteran's irritability and low frustration 
tolerance were worsening.  Impaired impulse control is also 
demonstrated by the Veteran's substantial history of alcohol 
abuse, which is repeatedly documented in the record.  See, 
e.g., VA examination report dated August 2004.  

There is no medical evidence of record indicating that the 
Veteran experiences spatial disorientation.  Further, the 
August 2004 VA examiner specifically reported that the 
Veteran was oriented to person, place, and time.  
Additionally, the medical evidence does not indicate that the 
Veteran demonstrates a neglect of personal appearance and/or 
hygiene.  

The evidence of record demonstrates that the Veteran retired 
after working for the same parent company for over thirty 
years.  At the August 2004 VA examination, the Veteran 
reported that the terrorist attacks on September 11, 2001 
"bothered him and he was essentially out of control 
emotionally and chose to retire.  His drinking increased and 
things became chaotic."  The VA examiner concluded that the 
Veteran had retired "due to difficulty maintaining [his] job 
because of affective instability."  Despite his continuous 
period of employment, the Veteran reported that he did 
experience interpersonal problems with colleagues and 
supervisors.  He reported that on the job stress increased 
his "inability to cope with people" and led to arguments.  
He also stated that he "had hostile feelings toward the 
manager."  
See the VA examination report dated August 2004.

There is also substantial evidence that the Veteran displays 
an 'inability to establish and maintain effective 
relationships.'  Initially, the Board notes that the Veteran 
has been married for over thirty-five years.  However, the 
medical evidence demonstrates that his PTSD symptoms have led 
to increasingly severe social impairment.  Specifically, in 
his August 2007 letter, Dr. P.K. stated that the Veteran 
isolates himself at home and "his principle social 
activity" is attending group therapy.  Consistently, Dr. 
Z.J.M. stated that the Veteran demonstrates "an absence of 
emotional connectedness socially or interpersonally and a 
restricted range of activities or ambition to pursue the 
same."  He further indicated that the Veteran experiences 
serious impairment in social and interpersonal communication.  
See letter from Dr. Z.J.M. dated November 2004.  
Consistently, the August 2004 VA examiner stated that the 
Veteran "exercises poor social skills and social judgment.  
It is difficult to form interpersonal relations."  

Additionally, the evaluation and treatment records, as well 
as the Veteran's own statements, indicate that he suffers 
from serious sleep impairment, nightmares, flattened affect, 
scattered thoughts, and anxiety.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002) [the specified factors for each 
incremental rating are examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].

The Board notes that the August 2004 VA examiner indicated 
that the Veteran had a GAF score of 55, which is indicative 
of moderate impairment due to PTSD.  However, the Board notes 
that in his November 2004 letter, Dr. Z.J.M. reported a 
current GAF score of 35, which is indicative of serious 
impairment due to PTSD.  See 38 C.F.R. § 4.130 (2008) 
[incorporating by reference the VA's adoption of the DSM-IV 
for rating purposes].

In short, the Veteran does not have all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example obsessional rituals which interfere with routine 
activities, speech that is intermittently illogical, obscure, 
or irrelevant, neglect of personal appearance of hygiene, or 
spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 
percent rating to be assigned.  See 38 C.F.R. § 4.7 (2008).

After a thorough review of the evidence, the Board finds that 
the impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of 
impairment contemplated by a 70 percent rating.  Criteria for 
the assignment of a 70 percent rating which have arguably 
been met or approximated include suicidal ideation, 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
difficulty adapting to stressful circumstances such as work, 
and inability to establish and maintain effective 
relationships.  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board concludes that an increased rating to 70 
percent is warranted based on the Veteran's manifested PTSD 
symptomatology.  See 38 C.F.R. § 4.3 (2008).

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  For the reasons 
expressed immediately below, the Board has determined that 
the evidence does not support a conclusion that the Veteran 
has symptoms of total occupational and social impairment, 
which would warrant the assignment of a 100 percent 
disability rating.

There is no medical evidence of gross impairment in thought 
processes and communication or grossly inappropriate 
behavior; nor is there a persistent danger of the Veteran 
hurting himself or others, a disorientation to time or place, 
or inability to perform activities of daily living.  As was 
indicated above, the Veteran has a lengthy work history and 
displays some social functioning.

The Board notes that in his November 2004 letter, Dr. Z.J.M. 
reported that the Veteran experiences "significant 
impairment of memory and concentration."  However, there is 
no medical evidence that these symptoms rise to the level of 
severity contemplated for the assignment of a 100 percent 
disability rating pursuant to Diagnostic Code 9411.  
Specifically, the evidence does not show that the Veteran 
experiences memory loss for names of close relatives or his 
own name.  The Board does not dispute that the Veteran 
experiences some short term memory loss and impairment of 
concentration, however, these symptoms are specifically 
contemplated in the currently assigned rating.

Moreover, a review of the medical evidence indicates that the 
Veteran's psychiatric symptomatology centers on his 
depression, hypervigilance, paranoia, anxiety, sleep 
impairment, difficulty concentrating, impaired affect, anger, 
irritability, difficulty adapting to stressful circumstances, 
and inability to establish and maintain effective 
relationships.  As detailed in the law and regulations 
section above, these symptoms are more congruent with a 70 
percent disability rating.
Accordingly, the Board finds that the symptomatology 
associated with the Veteran's PTSD more closely approximates 
that which allows for the assignment of a 70 percent 
disability rating, and no higher, under 38 C.F.R. § 4.7 
(2008).

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In the instant case, the Veteran's disability rating for PTSD 
has been initially evaluated as 30 percent disabling, 
effective from January 26, 2004, the date of his claim.  

It appears from the medical records and the Veteran's own 
statements that the PTSD symptomatology has not appreciably 
changed since the date of service connection.  The August 
2004 VA examination report, therapeutic treatment records, 
and other psychiatric evaluation records indicate that the 
disability remained relatively stable throughout the period.  
The Board therefore finds that a 70 percent disability rating 
may be assigned for the entire period from January 26, 2004.  
There appears to have been no time during which the schedular 
criteria for a 100 percent rating were met or approximated. 

Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008).
Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires the 
assignment of an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to an extraschedular rating for his service-connected PTSD.  
However, he and his representative have suggested that the 
Veteran is unable to maintain gainful employment as a result 
of his PTSD symptomatology.  See, e.g, the Informal Hearing 
Presentation dated April 2009.

Concerning marked interference with employment, the Board 
recognizes that the August 2004 VA examiner stated that the 
Veteran is now "unemployable."  However, the examiner did 
not provide any rationale for his conclusion, nor did he 
indicate that the Veteran was unemployable solely as a result 
of his PTSD symptomatology.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Further, the evidence of record demonstrates that the Veteran 
retired after thirty years of continuous employment.  
Crucially, the Board has no reason to doubt that the 
Veteran's service-connected PTSD symptomatology has had a 
significant impact on his employment, however, the Veteran's 
symptoms are congruent with the criteria for the current 70 
percent disability rating ["occupational and social 
impairment with deficiencies in most areas"].  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).  

Accordingly, the Board has carefully evaluated the medical 
evidence and finds that the extent of the interference of the 
PTSD symptomatology with the Veteran's employment is 
specifically contemplated by the currently assigned schedular 
rating.   See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired].  

Moreover, the Board has not identified an exceptional or 
unusual clinical picture as a result of the service-connected 
PTSD.  Although the record demonstrates that the Veteran 
admitted himself for psychiatric and alcohol abuse treatment 
as recently as 2001, there is no record of any other 
psychiatric hospitalization during the appeal period.  
Moreover, the Veteran's PTSD symptomatology and psychiatric 
treatment are contemplated in, and compensated by, the 70 
percent disability rating.  See 
38 C.F.R. § 4.1 (2008).  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  Accordingly, there is no unusual clinical picture 
presented, nor is there any other factor which takes the 
disability outside the usual rating criteria.  

Accordingly, the record does not demonstrate any other reason 
why an extraschedular rating should be assigned.  As there is 
no factor which takes the disability outside the usual rating 
criteria, the Board has therefore determined that referral of 
the case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

In short, the evidence does not support the proposition that 
the Veteran's service-connected PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2008).
Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating, but no higher, for the Veteran's service-
connected PTSD.  


ORDER

An increased disability rating of 70 percent, and no higher, 
is granted for PTSD for the period of the appeal, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


